Judgment, Supreme Court, New York County (Lottie E. Wilkins, J.), entered March 3, 2004, which, to the extent appealed from as limited by the briefs, dismissed petitioner’s application for an order compelling the District Attorney’s Office to grant his request, pursuant to the Freedom of Information Law, for plea minutes, unanimously reversed, on the law, without costs, and the petition granted.
Because respondent is an agency under the Freedom of Information Law (Public Officers Law § 84 et seq.) and it presently holds the material requested by petitioner, it must furnish him with copies thereof, unless it demonstrates that the material falls within a statutory exemption (Matter of Newsday, Inc. v Empire State Dev. Corp., 98 NY2d 359, 362 [2002]). The material does not fall within either of the two exemptions claimed by respondent. CPLR 8002 does not “specifically” exempt records from disclosure (Public Officers Law § 87 [2] [a]); indeed, it does not address disclosure at all. And respondent has not explained how disclosing the requested material would impair collective bargaining negotiations (Public Officers Law § 87 [2] [c]). Moreover, CPLR 8002 does not govern petitioner’s request because petitioner was not the defendant or a party in the relevant litigation (see also Judiciary Law §§ 300, 302 [1]). Concur— Andrias, J.P., Saxe, Sullivan, Ellerin and Williams, JJ.